IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

KEVIN JACKSON,
Case No. 3:18-cv-00159
Plaintiff,
District Judge Walter H. Rice

Vs. : Magistrate Judge Sharon L. Ovington

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

Defendant.

 

 

DECISION AND ENTRY

 

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #14), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been
filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has
expired, hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

l. The Report and Recommendations docketed on August 26, 2019 (Doc. #14)
is ADOPTED in full;

2 The ALJ’s non-disability decision is affirmed; and

3. The case is terminated on the Court’s docket.

LL KS

Walter H. Rice
United States District Judge
